Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: there is no teaching or suggestion in the prior art of record for a device comprising a lighter body configured to house lighter fluid and a lighter mechanism capable of lighting a flame, the lighter body including a valve configured to allow lighter fluid to enter the lighter body; a dispenser body removably coupled to the lighter body, the dispenser body having a dispensing opening and configured to house a cosmetic product; an advancer mechanism configured to advance the cosmetic product to protrude from the dispensing opening; and a removable cap configured to cover the dispensing opening with a bottom surface of the cap is configured to be in contact with a top surface of the lighter body when the cap covers the dispensing opening.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736